The plaintiff’s petition for certification for appeal from the Appellate Court, 36 Conn. App. 587 (AC 12944), is granted, limited to the following issue:
“In the circumstances of this case, did the Appellate Court properly affirm the trial court’s determination that the insurance commissioner need not have disqualified himself as the administrative hearing officer even *921though the commissioner had earlier participated in settlement negotiations between the parties?”
Decided March 23, 1995
The Supreme Court docket number is SC 15226.
Peter B. Rustin, in support of the petition.
William J. Prensky, assistant attorney general, in opposition.